Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20, 28-33, 42, 43, 52, 53 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically the amendments substantially change the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.
Response to Amendment
Regarding claims 21-27, 34-41, 44-51, 54-61 present in the amendment dated 2/22/22, said claims were previously canceled in the last claim set dated 03/25/2020.  37 CFR 1.121 states in at least section (c)(5) “A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number”, thus these claims are maintained as cancelled i.e. will not be examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 3, 4, 6, 9, 10, 18, 19, 28, 30, 31, 33, 42, 52 rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0146058) in view of in view of Zhang et al. (US 2020/0053782) in view of Reial et al. (US 2019/0104500).
For claim 1, Xu teaches: A method of wireless communication performed by an apparatus of a user equipment (UE) (see at least 0198 and fig. 3, UE and BS comprising processor/memory may communicate), comprising:
receiving a set of channel occupancy time (COT) structure indicators (COT-SIs) identifying a set of parameters of a COT for the UE (see at least Abstract, 0481-0485, UE may receive configuration parameters from BS comprising a plurality of slot format combinations (fig. 20, slot format combination comprises slot formats for COT); Abstract, 0486-0487, BS may transmit DCI to the UE indicating a slot format combination which may be used to determine COT structure.  See at least 0482, 0488, slot format combination may be taken as COT structure, thus plurality of slot format combinations may comprise COT structure indicators);
decoding, based on a state of the UE, at least one COT-SI of the set of COT-SIs to determine at least one parameter of the set of parameters of the COT, (see at least Abstract, 0486-0487, DCI may indicate one of the slot format combinations which may be used to determine COT structure, comprising determining one structure of the plurality of structures based on DCI received/stored by the UE (0477, 0485, slot format combinations may be designed based on NR-U interference and channel conditions).  See at least 0482, 0488, slot format combination may be taken as COT structure); and
communicating in accordance with the at least one parameter, based on decoding the at least one COT-SI (see at least Abstract and 0489, UE may transmit/receive according to the COT structure).
Xu further teaches reference numerology (see at least 0238), but not explicitly: wherein the at least one COT-SI includes an indication of a remaining COT duration at a granularity of a sub-carrier spacing reference numerology.  Zhang from an analogous art teaches (see at least 0086, 0093, DCI COT information may comprise remaining duration of the COT in slots or minislots or symbols), Reial from an analogous art teaches (see at least 0015, numerology may comprise a combination of subcarrier spacing, symbol length, cyclic prefix length, etc.).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Zhang, Reial to the system of Xu, so the received COT information indicates a remaining COT in a granularity of symbols, as suggested by Zhang, with symbol length defined by a numerology comprising SCS and symbol length, as suggested by Reial.  The motivation would have been to enhance downlink configuration by indicating remaining COT resources to the UE in an appropriately configured time unit (Zhang 0086, 0093, Reial 0015).
For claim 3, Xu, Zhang, Reial teaches claim 1, Xu teaches: wherein the set of COT-SIs is associated with a slot format indication (SFI) of a downlink control information (DCI) for one or more slots in the COT (see at least Abstract, 0486-0487, BS may transmit DCI to the UE indicating a slot format combination of the configured plurality/set of slot format combinations which may be used to determine a COT structure i.e. COT slots).
For claim 4, Xu, Zhang, Reial teaches claim 1, Zhang further teaches: wherein a remaining minimum system information (RMSI) configures, for receiving the at least one COT-SI, at least one of: a control resource set (CORESET), a search space set, a radio network temporary identifier (RNTI), a time domain monitoring occasion, or a COT table for deciphering at least part of a slot format indication in the at least one COT-SI (see at least 0111 and fig. 8, RMSI may signal system information configuring a CORESET which may carry control information for COT).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Zhang to the system of claim 1, so the UE may receive RMSI from the BS configuring a CORESET for receiving COT information e.g. slot format combination, as suggested by Zhang.  The motivation would have been to enhance downlink signaling by configuring control resources to the UE for transmitting control information (Zhang 0111).
For claim 6, Xu, Zhang, Reial teaches claim 1, Xu further teaches: wherein the at least one COT-SI includes another indication of at least one of: a COT duration, a COT end location, a pause start location, a pause end location, a current location, a traffic class, a listen-before-talk (LBT) type, or a configured grant uplink (CG-UL) parameter (see at least 0482, the slot format combination or one or more consecutive slots (parts) of the slot format combination may be taken as COT structure, comprising determining the slots (duration) of the COT; the consecutive slots may be the beginning slots of the slot format combination, also comprising determining COT duration as well as COT start/end).
For claim 9, Xu, Zhang, Reial teaches claim 6, Xu further teaches: wherein the other indication is a presence of the at least one COT-SI (see at least 0482, the slot format combination may be taken as COT structure, itself comprising a COT structure present).
For claim 10, Xu, Zhang, Reial teaches claim 6, Reial further teaches: wherein the granularity is based on at least one of: a symbol, a slot, a subframe, a multiple of symbols, a duration in seconds, or a symbol of the sub-carrier spacing reference numerology (see at least 0015, numerology may comprise a combination of subcarrier spacing, symbol length, cyclic prefix length, etc.).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Reial to the system of claim 6, so the symbol granularity is based on the numerology symbol length, as suggested by Reial.  The motivation would have been to enhance downlink configuration by indicating remaining COT resources to the UE (Zhang 0086, 0093).
For claim 18, Xu, Zhang, Reial teaches claim 1, Xu teaches: wherein the at least one COT-SI identifies a COT structure relating to a plurality of consecutive slots or a plurality of consecutive symbols (see at least 0482 and fig. 20, slot format combination comprises a plurality of concatenated slots each corresponding to a respective slot format, comprising structure across a plurality of slots/symbols).
For claim 19, Xu, Zhang, Reial teaches claim 1, Xu teaches: wherein decoding the at least one COT-SI comprises: decoding, in a connected state, a complete slot format configuration (see at least 0204, 0481, UE may receive RRC signaling while RRC_Connected, RRC signaling including slot format combination, comprising a complete configuration (fig. 20)).
Claim 28 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 30 recites an apparatus substantially similar to the method of claim 3 and is rejected under similar reasoning.
Claim 31 recites an apparatus substantially similar to the method of claim 4 and is rejected under similar reasoning.
Claim 33 recites an apparatus substantially similar to the method of claim 6 and is rejected under similar reasoning.
Claim 42 recites a non-transitory computer-readable medium substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 52 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.

Claim 2, 29, 43, 53 rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0146058) in view of in view of Zhang et al. (US 2020/0053782) in view of Reial et al. (US 2019/0104500) in view of Zhou (US 2018/0324727).
For claim 2, Xu, Zhang, Reial teaches claim 1, Xu teaches: wherein decoding the at least one COT-SI comprises: decoding…the at least one COT-SI to determine a partial slot format configuration (see at least 0482, when length of the slot format combination is larger than length of COT, one or more consecutive slots (parts) of the slot format combination may be taken as COT structure, comprising partial slot format), wherein the partial slot format configuration includes at least one of: a COT end symbol, a COT duration, whether a slot or symbol is within the COT, a pause start symbol, a pause end symbol, a slot level assignment, a mini-slot level assignment, or a time-division duplexing (TDD) switching pattern (see at least 0482, one or more consecutive slots (parts) of the slot format combination may be taken as COT structure, comprising a partial slot format which indicates/assigns slots which are part of (within) the COT; the consecutive slots may be the beginning slots of the slot format combination, thus comprising determining COT duration as well as COT start/end symbol), but not explicitly: decoding, in an idle state.  Zhou from an analogous art teaches (see at least 0047, terminal in idle state may receive DCI via PDCCH e.g. common channel).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Zhou to the system of claim 1, so the DCI indicating slot format combination is received by the UE in idle state, as suggested by Zhou.  The motivation would have been to facilitate downlink configuration by providing control channel signaling to terminals in various states (Zhou 0047).
Claim 29 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 43 recites a non-transitory computer-readable medium substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 53 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0146058) in view of in view of Zhang et al. (US 2020/0053782) in view of Reial et al. (US 2019/0104500) in view of Li et al. (US 2020/0127796).
For claim 7, Xu, Zhang, Reial teaches claim 6, but not explicitly: wherein the LBT type is category 2 LBT or category 4 LBT.  Li from an analogous art teaches (see at least 0131-0132, UE may derive LBT type for transmission based on DCI and COT slot format information; LBT may be cat-2 or cat-4).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Li to the system of claim 6, so the received COT information comprises LBT type which may be cat-2 or cat-4, as suggested by Li.  The motivation would have been to enhance uplink signaling by configuring an appropriate LBT type for the UE (Li 0131-0132).

Claim 14, 15, 17 rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0146058) in view of in view of Zhang et al. (US 2020/0053782) in view of Reial et al. (US 2019/0104500) in view of Zeng et al. (US 2020/0267699).
For claim 14, Xu, Zhang, Reial teaches claim 1, Xu teaches: receiving a downlink control information (DCI) identifying a concatenation…to indicate COT information for a plurality of slots (see at least 0482 and fig. 20, slot format combination comprises a plurality of concatenated slots each corresponding to a respective slot format, comprising a concatenation of formats) but not explicitly: …concatenation of a plurality of table entries of a COT table from a concatenation of index values in the COT table.  Zeng from an analogous art teaches (see at least 0106, fig. 8, slot formats may be indexed into a table specifying configurations for each format; a combination of slot formats may be mapped to concatenation of multiple slot configuration indices).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Zeng to the system of claim 1, so the received slot formats of the slot format combination may be indexed to a slot format table to determine the concatenation of slot formats across the slots of the combination, as suggested by Zeng.  The motivation would have been to enhance configuration by indicating the specific slots’ formats in the slot format combination to the UE (Zeng 0106).
For claim 15, Xu, Zhang, Reial teaches claim 1, Xu teaches the slot format combination comprising slot formats (see at least 0482 and fig. 20, slot format combination comprises a plurality of slots each corresponding to a respective slot format) but not explicitly: wherein the at least one COT-SI includes an indicator identifying at least one index value for a COT table, and wherein the COT table includes slot format information for an entire portion of the COT.  Zeng from an analogous art teaches (see at least 0106, fig. 8, slot formats may be indexed into a table specifying configurations for each format).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Zeng to the system of claim 1, so the received slot formats of the combination may be indexed to a slot format table to determine slot formats across the slots (COT portions) of the combination, as suggested by Zeng.  The motivation would have been to enhance configuration by indicating the specific slots’ formats in the slot format combination to the UE (Zeng 0106).
For claim 17, Xu, Zhang, Reial teaches claim 1, Xu teaches: receiving information identifying a concatenation (see at least 0482 and fig. 20, slot format combination comprises a plurality of concatenated slots each corresponding to a respective slot format, comprising a concatenation of formats) but not explicitly: …concatenation of a plurality of COT table entries of a COT table, and determining a COT structure based on a received index for the COT table and based on the concatenation of the plurality of COT table entries.  Zeng from an analogous art teaches (see at least 0106, fig. 8, slot formats may be indexed into a table specifying configurations for each format; a combination of slot formats may be mapped to concatenation of multiple slot configuration indices).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Zeng to the system of claim 1, so the received slot formats of the slot format combination may be indexed to a slot format table to determine the concatenation of slot formats across the slots of the combination, as suggested by Zeng.  The motivation would have been to enhance configuration by indicating the specific slots’ formats in the slot format combination to the UE (Zeng 0106).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0146058) in view of in view of Zhang et al. (US 2020/0053782) in view of Reial et al. (US 2019/0104500) in view of Huang et al. (US 2019/0222357).
For claim 20, Xu, Zhang, Reial teaches claim 1, but not explicitly: further comprising: receiving a remaining minimum system information (RMSI) message associated with configuring at least one of: one or more COT tables, a control channel monitoring configuration for the at least one COT-SI, or a description of COT-SI downlink control information (DCI) content.  Huang from an analogous art teaches (see at least 0062, RMSI may configure CORESET for PDCCH; 0098, RMSI may configure PDCCH search space).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Huang to the system of claim 1, so the UE may receive RMSI configuring CORESET/search space for monitoring PDCCH, as suggested by Huang.  The motivation would have been to enhance downlink communication by configuring PDCCH resources to the UE (Huang 0062, 0098).
Allowable Subject Matter
Claim 5, 8, 11, 12, 13, 16, 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 5, 32 the prior art fails to teach/suggest: wherein the at least one COT-SI includes an indicator identifying at least one index value for a COT table, and wherein the COT table includes COT structure information identifying whether a symbol or slot is within the COT or outside the COT or is subject to a COT pause.  The closest prior art Zeng et al. (US 2020/0267699) discloses a slot format table (fig. 8) but not the COT-SI includes an indicator identifying at least one index value for a COT table, and wherein the COT table includes COT structure information identifying whether a symbol or slot is within the COT or outside the COT or is subject to a COT pause.
For claim 8 the prior art fails to teach/suggest: wherein the LBT type is category 2 LBT based on the COT-SI indicating that a CG-UL slot is within the COT and wherein the COT is a node-acquired COT.  The closest prior art Li et al. (US 2020/0127796) discloses indicating LBT type (0131) but not category 2 LBT based on the COT-SI indicating that a CG-UL slot is within the COT and wherein the COT is a node-acquired COT.
For claim 11 the prior art fails to teach/suggest: wherein the sub-carrier spacing reference numerology is preconfigured by a radio resource configuration or a specification, and wherein the sub-carrier spacing reference numerology is a sub-carrier spacing for the symbol which indicates the granularity.  The closest prior art Zhang et al. (US 2020/0053782) discloses indicating remaining COT (0086, 0093) but not the reference numerology is preconfigured by a radio resource configuration or a specification, and wherein the reference numerology is a sub-carrier spacing for the symbol which indicates the granularity.
For claim 13 the prior art fails to teach/suggest: wherein the remaining COT duration in seconds is preconfigured by a radio resource configuration or a specification.  The closest prior art Zhang et al. (US 2020/0053782) discloses indicating remaining COT (0086, 0093) but not the remaining COT duration in seconds is preconfigured by a radio resource configuration or a specification.
For claim 16 the prior art fails to teach/suggest: wherein receiving the set of COT-SIs comprises: receiving, sequentially, a plurality of COT-SIs identifying indices of a plurality of hierarchically provisioned COT tables; and communicating in accordance with a slot format configuration determined based on the plurality of COT tables.  The closest prior art Zeng et al. (US 2020/0267699) discloses slot format table (0106) but not receiving, sequentially, a plurality of COT-SIs identifying indices of a plurality of hierarchically provisioned COT tables; and communicating in accordance with a slot format configuration determined based on the plurality of COT tables.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467